Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 04/01/2021 & 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Terminal Disclaimer filed and approved (05/25/2021) is acknowledged.  In view of terminal disclaimer approval, outstanding double patenting rejection is overcome.

ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 6 & 11, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 6 & 11 that includes 
Claim 1:
…
“
An imaging device comprising: a first pixel including a first photoelectric converter that converts incident light into first signal charges, and a first charge storage node that accumulates the first signal charges; and a second pixel including a second photoelectric converter that converts incident light into second signal charges, and a second charge storage node that accumulates the second signal charges, wherein an area of the second photoelectric converter is greater than an area of the first photoelectric converter in a plan view, and capacitance of the first charge storage node is greater than capacitance of the second charge storage node.
”
Claim 6:
…
“
An imaging device comprising: a first pixel including a first photoelectric converter that converts incident light into first signal charges, and a first charge storage node that accumulates the first signal charges; and a second pixel including a second photoelectric converter that converts incident light into second signal charges, and a second charge storage node that accumulates the second signal charges, wherein an area of the second photoelectric converter is greater than an area of the first photoelectric converter in a plan view, and the first charge storage node includes a capacitive element.
”
Claim 11:
…
“
An imaging device comprising: a first pixel including a first photoelectric converter that converts incident light into first signal charges, and a first charge storage node that accumulates the first signal charges; and a second pixel including a second photoelectric converter that converts incident light into second signal charges, and a second charge storage node that accumulates the second signal charges, wherein the first charge storage node includes a capacitive element, and the capacitive element overlaps with the second photoelectric converter or a portion between the first photoelectric converter and the second photoelectric converter in a plan view.
”

Regarding dependent claims 2-5, 7-10 & 12-18 these claims are allowed because of their dependence on independent claims 1, 6 & 11 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661